Citation Nr: 0707485	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-21 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for status post medial 
malleolar fracture of the right ankle with post-traumatic 
osteoarthritis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1988 to 
November 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 2004 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

Manifestations of the veteran's status post medial malleolar 
fracture of the right ankle with post-traumatic 
osteoarthritis include pain and limitation of motion.


CONCLUSION OF LAW

The criteria for an increased evaluation for status post 
medial malleolar fracture of the right ankle with post-
traumatic osteoarthritis, currently evaluated as 20 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5271 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in 
February 2004 and May 2005.  These letters advised the 
veteran of the information necessary to substantiate his 
claim and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the May 2005 letter expressly told the veteran to 
provide any relevant evidence in his possession, and the 
February 2004 letter implicitly told him to do so.  See 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Both notices informed the appellant that the effective date 
for payment purposes would be determined based on when VA 
received the claim and when the evidence that establishes the 
basis for the disability rating was submitted.  Since service 
connection is being denied, no effective date will be 
assigned, so there is no possibility of any prejudice to the 
appellant if the notification is lacking a sufficiently 
specific description of matters involving the assignment of 
an effective date.  In addition, because the claim is being 
denied, the Board finds that the appellant was not prejudiced 
by inadequate notice of how to establish a disability rating.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including VA medical records, private medical records, 
and a VA examination report from March 2004.  The veteran was 
given ample notice and opportunity to provide evidence on his 
behalf or to inform VA of existing evidence that had not been 
obtained.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Therefore, the Board finds VA has satisfied the duty 
to assist in obtaining evidence.


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2006).

To evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  While the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected left ankle disorder is 
currently rated as 20 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5271, which addresses 
limitation of motion of the ankle.  Under this diagnostic 
code, a 10 percent rating is warranted for moderately limited 
motion of the ankle.  A 20 percent rating is warranted for 
marked limited motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Normal range of motion is between 0 
degrees and 20 degrees for ankle dorsiflexion, and between 0 
degrees and 45 degrees for ankle plantar flexion, where the 
anatomical position is considered to be at 0 degrees.  38 
C.F.R. § 4.71a, Plate II (2006).

The Board notes that the 20 percent disability rating is the 
maximum allowed for limitation of motion under Diagnostic 
Code 5271.  The only diagnostic code that would allow for a 
rating higher than 20 percent for the right ankle is 
Diagnostic Code 5270, for rating ankylosis.  In this case, 
however, ankylosis has not been shown by the evidence of 
record, such that Diagnostic Code 5270 is not applicable to 
the current appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5270.
 
In various statements made to the Board, the veteran has 
indicated that he must take stronger pain medication and is 
contemplating ankle surgery.  These factors, however, are not 
among those used in the evaluation of ankle disabilities.  
The March 2004 examination report indicates some limitation 
of motion, but no instability or ankylosis.  Nor does the 
mention of a tendon tear in the April 2004 radiology 
consultation report warrant a higher rating, as there is no 
indication that any such injury is related to the veteran's 
service-connected residuals of an ankle fracture, including 
osteoarthritis.  Therefore, because the veteran has not 
presented evidence indicating that his disability is entitled 
to a higher rating, the claim must be denied. 

The Board has also considered whether a higher disability 
rating is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors, however, cannot justify a higher evaluation when a 
veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).   

The evidence in this case fails to show marked interference 
with employment due to his service-connected disability 
beyond that contemplated in the assigned rating, and the 
veteran has never been hospitalized for this disability.  
Therefore, in the absence of evidence of an exceptional 
disability picture, referral for consideration of an 
extraschedular evaluation is not warranted.  See 38 C.F.R. § 
3.321(2006).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to an increased evaluation for status post medial 
malleolar fracture of the right ankle with post-traumatic 
osteoarthritis, currently evaluated as 20 percent disabling, 
is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


